 Case 18-31635            Doc 329         Filed 04/27/21 Entered 04/27/21 14:25:45              Desc Main
                                           Document Page 1 of 1

    FILED & JUDGMENT ENTERED
           Steven T. Salata


             April 27 2021


      Clerk, U.S. Bankruptcy Court
     Western District of North Carolina
                                                                                 _____________________________
                                                                                           Laura T. Beyer
                                                                                   United States Bankruptcy Judge


                              UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF NORTH CAROLINA
                                     CHARLOTTE DIVISION

IN RE:
                                                                    Case No. 18-31635-LTB
VR KING CONSTRUCTION, LLC, et al.,1                                       Chapter 7

                               Debtor

 ORDER ALLOWING TRUSTEE'S APPLICATION FOR AUTHORITY TO EXECUTE AND
        ENTER INTO EXCLUSIVE RIGHT TO SELL LISTING AGREEMENT

        THIS CAUSE coming on to be heard and being heard before the undersigned Judge of the
Bankruptcy Court for the Western District of North Carolina upon the Trustee’s Application for
Authority to Execute and Enter into Exclusive Right to Sell Listing Agreement with Keller Williams
Realty for the sale of property located at 626 Char Meck Lane, Charlotte, NC filed with this Court
on April 7, 2021 at ECF No. 321 (the “Application”) and it appearing that due notice was given to
all creditors and parties in interest, and parties wishing to object to the Application were required by
the Notice of the Application to file objections thereto on or before 14 days from the date of said
notice, and serve such objection upon the Attorney for the Trustee, and it further appearing that no
such objections were filed with the Court, and the Court having reviewed the Application, and other
papers in the file before the Court, the Court finds for good cause shown that the Application of the
Trustee should be approved as prayed for. NOW THEREFORE, it is

        ORDERED that the Exclusive Right to Sell Listing Agreement attached to the Trustee’s
Application is hereby approved and the Trustee is authorized to execute the same, with all final
commissions and fees to be reviewed and approved in conjunction with a motion seeking approval of
a sale of the property.


This Order has been signed electronically.                          United States Bankruptcy Court
The judge’s signature and court’s seal
appear at the top of the Order.

_____________________________
1 This case has been substantively consolidated with the following cases: VR Investments, LLC 18-31637 and
Baranko Enterprise, Inc. 18-31638.
